Adams, Ch. J.
1. Mortgage of Homestead: fraud of husband to secure wife’s signature. The defendants admitted the execution of the notes and mortgage, but averred that tbe signature of Melissa Wolbert to the mortgage was obtained ° ° ^7 fraud j that the mortgage, being executed upon the defendants’ homestead, bad no validity, The facts appear to be that the defendant Harry Wolbert was charged with being the father of a bastard child born to Martha Miller, for whose benefit this action is brought. Grass & Storey, attorneys at law, were employed by her father, Nelson Miller, to obtain a settlement *540with the- defendant Harry Wolbert of his liability for the support of the child. They did obtain such settlement, and in pursuance of it, the defendant Harry executed the notes and mortgage in question. Mrs. Wolbert was not told whal the nature of the claim made against her husband was. Sin was told in a general way, by her husband, that it was an old claim which had come against him, and, while he had supposed that it was settled, he had not taken a receipt, and he had the claim to pay over again. She avers that these representations were made at the instigation of Mr. Grass, of the firm of Grass & Storey; that they were not true; that she was misled by them, and induced to sign the mortgage in reliance upon them. Rut, in our opinion, the evidence shows that, whatever may have been said to Mrs. Wolbert by her husband, Mr. Grass was not guilty of instigating any false representations. According to Mr. Grass’ testimony, he said to Wolbert that he might say to his wife that the claim was one which Grass & Storey had against him, and that it had to be fixed up, or it would make him some trouble. We see no reason to doubt the correctness of this testimony. It is true that he is contradicted to some extent by Wolbert, but Wolbert’s honesty and credibility are more or less impeached by his own testimony. He sets up his own fraud upon his wife to defeat the mortgage, and endeavors to make Grass a party to it. The presumption is that Grass was not a party to it, and we cannot hold that he was, without something more to contradict his testimony than the evidence discloses. Now, it is not material what fraud Wolbert may have perpetrated upon his wife. Such fraud, if any, did not affect the mortgage in the hands of the payee of the notes, if he was innocent of the fraud. It was in just reliance upon her signature that the settlement was made, and the claim adjusted.
There was some evidence tending to show that she did not know what she signed, and it is claimed that the mortgage is void for that reason. But it is certain that she intended to sign the paper which was presented to her for her signature, *541and there is no pretense that anything was done to prevent her from reading it, or to mislead her in regard to its contents.
"We think that the judgment of the circuit court must be
Aeeirmed.